DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-10 pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is unclear how PRF can be selected such that the maximum unambiguous velocity is greater than the radial velocity of the fast-moving target. PRF is selected prior to the determination of the fast-moving target’s radial velocity, and its radial velocity could be anything greater than the selected radial velocity threshold. Claim 5 recites a similar limitation and is also unclear for at least this reason.
	Regarding claim 4, it is unclear whether the radial velocity threshold is a value selected from the group of scan speed v.sub.s and maximum radial velocity (v.sub.s)(sin(theta.sub.FOV)), or whether the radial velocity threshold is a value that is less than scan speed and greater than maximum radial velocity. As best understood by examiner (see instant application specification [0025-26]), the radial velocity threshold is a value selected from the group of scan speed v.sub.s and maximum radial velocity (v.sub.s)(sin(theta.sub.FOV)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolford (US 11,092,669 B1) in view of Yamaoka, (US 2017/0269193 A1).

Regarding claim 1,
Wolford teaches:
A method for mitigating the blurring effect in a ground-based radar image (40) of a scenario (1) including a plurality of targets (2j,3), said method comprising the steps of: 
prearranging (100) a ground-based radar system (10) including a radar antenna unit (20) ([col. 4, third para.] – “The radar system 102 can include or be coupled with a radar antenna 104.”) and a radar sensor unit (30), ([col. 4, para. 4] – “the radar system 102 can be utilized to sense a variety of targets and/or weather phenomenon,”) said radar sensor unit (30) configured to obtain respective range measurements (r) (Fig. 4, [col. 7, paragraph starting line 40] – “At an operation 406, radar returns are processed to determine the presence and location of targets” [col. 8, first para] – “radar display 420 having range lines 422 across an azimuth range is shown on the display 20 (FIG. 1). The radar display 420 shows targets derived from radar returns at a first time shown as dots.”) and respective radial velocity measurements (vR) of said targets (2j,3), ([col. 7, paragraph starting line 40 ] – “Doppler data can be used to determine velocity”)
selecting (110), in said radar sensor unit (30), a Pulse Repetition Frequency (PRF) value ([col. 2, para starting line 42] – “The set of pulses can be provided simultaneously or near simultaneously or sequentially in some embodiments” When pulses are transmitted sequentially, there is a pulse repetition frequency) such that said radial velocity measurements can be obtained up to a maximum unambiguous velocity (vmax) of said targets (2j,3); (Any selected PRF results in an unambiguous maximum velocity)
selecting (101) a radial velocity threshold (v*), said radial velocity threshold (v*) defining, among said targets (2j,3): ([col. 6, first para.] – “For example, if the velocity is below a threshold (e.g., 60 miles per hour) and the target is located at the location of a transportation route, the target is considered a ground vehicle and is removed from the target data”)
a plurality of substantially stationary targets (2j) having radial velocities (vR,j) lower than or equal to said radial velocity threshold (v*) ; ([col. 6, first para.] – “For example, if the velocity is below a threshold (e.g., 60 miles per hour) and the target is located at the location of a transportation route, the target is considered a ground vehicle and is removed from the target data” Ground vehicles correspond to substantially stationary targets)
at least one fast-moving target (3) having a radial velocity (vR,f) higher than said radial velocity threshold (v*); ([col. 6, first 3 paras] – “if the velocity is below a threshold (e.g., 60 miles per hour) and the target is located at the location of a transportation route, the target is considered a ground vehicle and is removed from the target data provided to the collision avoidance module 309… The targets remaining in the data are provided to the collision avoidance module 309” Targets remaining in the data correspond to fast-moving targets)
scanning (120) said scenario (1) by said radar system (10), including steps of causing said radar antenna unit (20) to emit transmission signals (22) ([col. 4, para starting line 42] – “the radar system 102 is capable of providing transmit pulses ( electromagnetic energy) with independent beam shapes and beam directions during a radar scan 106”) and of receiving backscattered signals (23) from respective said targets (2j,3) in response to said transmission signals (22); ([col. 5, second para] – “radar system 102 provides the set of pulses and receives returns”)
extracting (130) raw data (25) from said backscattered signals (23), said raw data (25) related to said targets (2j,3) including said substantially stationary targets (2j) and said fast-moving target (3); (Fig. 3, [para starting line 35] – “processor 303 processes radar data associated with radar 45 returns from the transmit/receive interface circuit 301 to detect the presence and location (e.g., altitude, latitude, longitude, or relative location to the aircraft 11) using the target detection module 306.” Radar data processed by processor 303 corresponds to extracted raw data)
Doppler-processing (140) said raw data (25), obtaining Doppler-processed data (27) containing said radial velocity measurements (vR), in order to discriminate: (Fig. 3, [para starting line 35] – “processor 303 processes radar data associated with radar 45 returns from the transmit/receive interface circuit 301 to detect the presence and location (e.g., altitude, latitude, longitude, or relative location to the aircraft 11) using the target detection module 306.” Radar data processed by processor 303 corresponds to extracted raw data, [col. 6, first para] – “Further or other verification of the target for removal can be achieved by determining the velocity of the target using Doppler data”)
first data (32) that are related to said substantially stationary targets (2j), and ([col. 6, first para.] – “For example, if the velocity is below a threshold (e.g., 60 miles per hour) and the target is located at the location of a transportation route, the target is considered a ground vehicle and is removed from the target data” Ground vehicles correspond to substantially stationary targets)
second data (33) that are related to said fast- moving target (3), according to whether said radial velocity measurements (vR) are lower or not lower than said radial velocity threshold (v*), respectively; ([col. 6, first 3 paras] – “if the velocity is below a threshold (e.g., 60 miles per hour) and the target is located at the location of a transportation route, the target is considered a ground vehicle and is removed from the target data provided to the collision avoidance module 309… The targets remaining in the data are provided to the collision avoidance module 309” Targets remaining in the data correspond to fast-moving targets)
removing (150) said first (lined through limitation corresponds to element not taught by reference) data (33) from said Doppler-processed data (27), obtaining said second data (32) alone, which are related to said fast-moving targets (2j); ([col. 6, first 3 paras] – “if the velocity is below a threshold (e.g., 60 miles per hour) and the target is located at the location of a transportation route, the target is considered a ground vehicle and is removed from the target data provided to the collision avoidance module 309… The targets remaining in the data are provided to the collision avoidance module 309” Targets remaining in the data correspond to fast-moving targets)
forming (160) a radar image (40) of said scenario (1) from said second data (32) said radar image (40) representing only said fast-moving targets (2j) ([col. 6, first para.] – “the target is considered a ground vehicle and is removed from the target data provided to the collision avoidance module 309 and not provided on the 15 display 20 in some embodiments.”)

Yamaoka teaches:
removing (150) said second data (33) from said Doppler-processed data (27), obtaining said (Fig. 1 – stationary target image reconstructing unit; [0034] – “A stationary target image reconstructing unit 2 performs a process of reconstructing an image of the stationary target from a stationary target component included in the composite signal outputted from the signal restoring unit 1” Composite signal outputted from the signal restoring unit 1 )
forming (160) a radar image (40) of said scenario (1) from said first data (32) said radar image (40) representing only said substantially stationary targets (2j) (Fig. 1 – stationary target image; [0034] – “A stationary target image reconstructing unit 2 performs a process of reconstructing an image of the stationary target from a stationary target component included in the composite signal outputted from the signal restoring unit 1”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Yamaoka’s known technique to Wolford’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Wolford teaches a base method of discriminating between substantially stationary targets and fast-moving targets and displaying both substantially stationary targets and fast-moving targets in an image, or to display only fast-moving targets in an image; (2) Yamaoka teaches a specific technique of creating separate images of stationary and moving targets; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with improved visualization; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).
	
Regarding claim 3,
Wolford in view of Yamaoka teaches the invention as claimed and discussed above.
Wolford further teaches:
A method according to claim 1, wherein said step of scanning (120) said scenario (1) comprises a step of mechanically changing the position of said radar antenna unit (20) along a trajectory (y) at a predetermined scan speed (v.sub.s), said radar antenna unit having a predetermined field-of view angle (±theta.sub.FOV). ([col. 4, lines 33 - 57] – “An electronic or mechanical steering mechanism or combination thereof can be used to steer the radar antenna 104 according to azimuth angles and tilt angles”)

Regarding claim 6,
Wolford in view of Yamaoka teaches the invention as claimed and discussed above.
Wolford further teaches:
A method according to claim 1, wherein said radar antenna unit (20) comprises a plurality of antennas (21i), and said step of scanning (120) said scenario (1) is carried out by an electronic scan between said antennas (21). ([col. 3, para starting line 41] – “In some embodiments, the radar system uses simultaneous multiple scans and utilizes an active electronically scanned array antenna”)

Regarding claim 7,
Wolford in view of Yamaoka teaches the invention as claimed and discussed above.
Wolford further teaches:
A method according to claim 1, wherein said step of scanning (120) said scenario (1) comprises a step of mechanically changing the orientation of said radar antenna unit (20) within a predetermined angle (ar) including said scenario (1). ([col. 4, lines 42-57] – “An electronic or mechanical steering mechanism or combination thereof can be used to steer the radar antenna 104 according to azimuth angles 50”)

Regarding claim 8,
Wolford in view of Yamaoka teaches the invention as claimed and discussed above.
Wolford further teaches:
A method according to claim 1, comprising steps of: 
obtaining (170) position (Fig. 4, [col. 7, paragraph starting line 40] – “At an operation 406, radar returns are processed to determine the presence and location of targets” [col. 8, first para] – “radar display 420 having range lines 422 across an azimuth range is shown on the display 20 (FIG. 1). The radar display 420 shows targets derived from radar returns at a first time shown as dots.”) and speed measurements of said fast-moving target (3); ([col. 7, paragraph starting line 40 ] – “Doppler data can be used to determine velocity”)
forming (175) a track (35) of said fast-moving target (3) by iterating in the time said step of obtaining (170) said position and speed measurements. ([col. 3, lines 48-53] – “Various factors can be used to compare the target location and transportation route data. Historical target data (e.g., target data over time) and Doppler data can be used to determine velocity and direction of travel to determine if the target is ground target traveling along a transportation route.”)

Regarding claim 9,
Wolford in view of Yamaoka teaches the invention as claimed and discussed above.
Wolford further teaches:
A method according to claim 8, comprising steps of: 
defining (102) a plurality of hazard levels (37); ([col. 6, first para] – “ground target… is removed from the target data removed from the target data provided to the collision avoidance module 309” Plurality of hazard levels correspond to ground targets (lower hazard level, not provided to collision avoidance module) and non-ground targets (higher hazard level, provided to collision avoidance module))
associating (180) said track (35) ([col. 3, lines 48-53] – “Various factors can be used to compare the target location and transportation route data. Historical target data (e.g., target data over time) and Doppler data can be used to determine velocity and direction of travel to determine if the target is ground target traveling along a transportation route.”) to a hazard level (37) based on said position and/or speed measurements; ([col. 6, first para] – “Further or other verification of the target for removal can be achieved by determining the velocity ( e.g., direction of travel) of the target using Doppler data or historical data.”)
providing (185) an alarm signal responsive to said hazard level (37). ([col. 6] – “The collision avoidance module 309 can cause the aircraft to maneuver to avoid the targets in the data and/or provide warnings to the pilot or operator”)

Regarding claim 10,
Wolford teaches:
A ground-based radar system (10) comprising: 
a radar antenna unit (20) ([col. 4, third para.] – “The radar system 102 can include or be coupled with a radar antenna 104.”) and a radar sensor unit (30), ([col. 4, para. 4] – “the radar system 102 can be utilized to sense a variety of targets and/or weather phenomenon,”) said radar sensor unit (30) configured to obtain respective range measurements (r) (Fig. 4, [col. 7, paragraph starting line 40] – “At an operation 406, radar returns are processed to determine the presence and location of targets” [col. 8, first para] – “radar display 420 having range lines 422 across an azimuth range is shown on the display 20 (FIG. 1). The radar display 420 shows targets derived from radar returns at a first time shown as dots.”) and respective radial velocity measurements (vR) of targets (2j,3) that are present within a scenario (1); ([col. 7, paragraph starting line 40 ] – “Doppler data can be used to determine velocity”)
said radar sensor unit (30) configured with a Pulse Repetition Frequency (PRF) ([col. 2, para starting line 42] – “The set of pulses can be provided simultaneously or near simultaneously or sequentially in some embodiments” When pulses are transmitted sequentially, there is a pulse repetition frequency) such that said radial velocity measurements can be obtained up to a maximum unambiguous velocity (vmax) (Any selected PRF results in an unambiguous maximum velocity) said radar sensor unit (30) including a scan means for causing said radar antenna unit (20) to emit transmission signals (22) ([col. 4, para starting line 42] – “the radar system 102 is capable of providing transmit pulses ( electromagnetic energy) with independent beam shapes and beam directions during a radar scan 106”) and to receive backscattered signals (23) in response to said transmission signals (22) from respective said targets (2j,3), in such a way to scan said scenario (1); ([col. 5, second para] – “radar system 102 provides the set of pulses and receives returns”)
a computation means for: 
extracting raw data (25) from said backscattered signals (23), said raw data (25) related to said targets (2j, 3) ; (Fig. 3, [para starting line 35] – “processor 303 processes radar data associated with radar 45 returns from the transmit/receive interface circuit 301 to detect the presence and location (e.g., altitude, latitude, longitude, or relative location to the aircraft 11) using the target detection module 306.” Radar data processed by processor 303 corresponds to extracted raw data)
Doppler-processing said raw data (25), obtaining Doppler-processed data (27) containing said radial velocity measurements (vR) ; (Fig. 3, [para starting line 35] – “processor 303 processes radar data associated with radar 45 returns from the transmit/receive interface circuit 301 to detect the presence and location (e.g., altitude, latitude, longitude, or relative location to the aircraft 11) using the target detection module 306.” Radar data processed by processor 303 corresponds to extracted raw data, [col. 6, first para] – “Further or other verification of the target for removal can be achieved by determining the velocity of the target using Doppler data”)
discriminating first data (32) that are related to substantially stationary targets (2j), ([col. 6, first para.] – “For example, if the velocity is below a threshold (e.g., 60 miles per hour) and the target is located at the location of a transportation route, the target is considered a ground vehicle and is removed from the target data” Ground vehicles correspond to substantially stationary targets)and second data (33) that are related to fast- moving target (3), according to whether said radial velocity measurements (vR) are lower or not lower than a predetermined radial velocity threshold (v*), respectively; ([col. 6, first 3 paras] – “if the velocity is below a threshold (e.g., 60 miles per hour) and the target is located at the location of a transportation route, the target is considered a ground vehicle and is removed from the target data provided to the collision avoidance module 309… The targets remaining in the data are provided to the collision avoidance module 309” Targets remaining in the data correspond to fast-moving targets)
removing said first data (33) from said Doppler-processed data (27), so as to obtain said second data (32) alone, which are related to said fast-moving targets (2j); ([col. 6, first 3 paras] – “if the velocity is below a threshold (e.g., 60 miles per hour) and the target is located at the location of a transportation route, the target is considered a ground vehicle and is removed from the target data provided to the collision avoidance module 309… The targets remaining in the data are provided to the collision avoidance module 309” Targets remaining in the data correspond to fast-moving targets) (lined through limitations correspond to elements not taught by reference) 
forming a radar image (40) of said scenario (1) from said second data (32), said radar image (40) representing only said fast-moving targets (2j). ([col. 6, first para.] – “the target is considered a ground vehicle and is removed from the target data provided to the collision avoidance module 309 and not provided on the 15 display 20 in some embodiments.”) (lined through limitations correspond to elements not taught by reference)

Yamaoka teaches:
removing said second data (33) from said Doppler-processed data (27), so as to obtain said first data (32) alone, which are related to said substantially stationary targets(2j); (Fig. 1 – stationary target image reconstructing unit; [0034] – “A stationary target image reconstructing unit 2 performs a process of reconstructing an image of the stationary target from a stationary target component included in the composite signal outputted from the signal restoring unit 1” Composite signal outputted from the signal restoring unit 1 )
forming a radar image (40) of said scenario (1) from said first data (32), said radar image (40) representing only said substantially stationary targets (2j). (Fig. 1 – stationary target image; [0034] – “A stationary target image reconstructing unit 2 performs a process of reconstructing an image of the stationary target from a stationary target component included in the composite signal outputted from the signal restoring unit 1”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Yamaoka’s known technique to Wolford’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Wolford teaches a base method of discriminating between substantially stationary targets and fast-moving targets and displaying both substantially stationary targets and fast-moving targets in an image, or to display only fast-moving targets in an image; (2) Yamaoka teaches a specific technique of creating separate images of stationary and moving targets; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with improved visualization; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Claim(s) 2, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolford in view of Yamaoka as applied to claims 1 or 3 above and in view of Halbert et al (US 20170031013 A1; hereinafter “Halbert”).
Regarding claim 2,
Wolford in view of Yamaoka teaches the invention as claimed and discussed above.
Wolford in view of Yamaoka does not explicitly teach the additional limitations of the claim.
Halbert teaches:
A method according to claim 1, wherein said Pulse Repetition Frequency value of said radar sensor unit (30) is selected in such a way that said maximum unambiguous velocity (vmax) is higher than said radial velocity (vR,f) of said fast-moving target (3). ([0317] – “arranging the pulse repetition frequency for completely unambiguous Doppler at velocity magnitudes of interest is of particular benefit”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Halbert’s known technique to Wolford’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Wolford teaches a base method of scanning targets with successive pulses, processing data, and determining locations and velocities of targets; (2) Halbert teaches a specific technique for scanning targets in order to determine unambiguous velocities of targets of interest; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a more accurate system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).
	
Regarding claim 5,
Wolford in view of Yamaoka teaches the invention as claimed and discussed above.
Wolford in view of Yamaoka does not explicitly teach the additional limitations of the claim.
Halbert teaches:
A method according to claim 3, wherein said Pulse Repetition Frequency (PRF) is set at a value such that said maximum unambiguous velocity (vmax) is higher than radial velocity vR,f of said fast-moving target (3). ([0317] – “arranging the pulse repetition frequency for completely unambiguous Doppler at velocity magnitudes of interest is of particular benefit”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Halbert’s known technique to Wolford’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Wolford teaches a base method of scanning targets with successive pulses, processing data, and determining locations and velocities of targets; (2) Halbert teaches a specific technique for scanning targets in order to determine unambiguous velocities of targets of interest; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a more accurate system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolford in view of Yamaoka as applied to claim 3 above and in view of Crouch et al (20200132850 A1; hereinafter “Crouch”).

Regarding claim 4,
Wolford in view of Yamaoka teaches the invention as claimed and discussed above.
Wolford in view of Yamaoka does not explicitly teach the additional limitations of the claim.
Crouch teaches:	
A method according to claim 3, wherein said radial velocity threshold (v*) is set equal to a value selected between: 
said scan speed (v.sub.s); ([0130] – “The first threshold is a velocity difference that is greater than a change in vehicle velocity over a scan time. For example if a scan is completed in 1 millisecond, and a vehicle can accelerate 100 kilometers per hour in ten seconds (about 3 meters per second per second) then a change of more than 0.003 meters per second is not expected to be due to a change in own vehicle speed, and the change is probably due to a moving object being scanned.”)
a maximum relative radial velocity that can be measured between the sensor and a substantially stationary target, i.e., (v.sub.s)(sin(theta.sub.FOV)) (The limitations of the claim are listed in the alternative and only one is required by the claim)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Crouch’s known technique to Wolford’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Wolford teaches a base method of scanning targets with successive pulses, processing data, and determining locations and velocities of targets in order to compare to a threshold and discriminate between substantially stationary targets and fast-moving targets; (2) Crouch teaches a specific technique of selecting a velocity threshold for discriminating between substantially stationary targets and moving targets; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a more accurate and efficient system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).
	
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JULIANA CROSS/Examiner, Art Unit 3648          

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648